[exhibit1017001.jpg]
Exhibit 10.17 NON-QUALIFIED STOCK OPTION AGREEMENT UNDER THE KNOLL, INC. 2018
STOCK INCENTIVE PLAN THIS AGREEMENT (the “Agreement”) is made effective as of
the day of, 20__ (the “Grant Date”), between Knoll, Inc., a Delaware corporation
(the “Company”), and _____________ (the “Optionee”). Except as otherwise
specifically provided herein, capitalized terms used herein shall have the
meanings attributed thereto in the Knoll, Inc. 2018 Stock Incentive Plan (the
“Plan”). WHEREAS, pursuant to the Plan, the Company desires to grant the
Optionee an Option on the terms and conditions set forth herein; NOW, THEREFORE,
in consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows: 1. Grant of Option and
Option Term. Subject to the terms and conditions set forth herein and in the
Plan, the Company hereby grants to the Optionee a Nonqualified Stock Option (the
“Option”) to purchase from the Company, at a price of $[xx.xx] per share, an
aggregate of ______ shares of Stock. The Award Date of the Option is _______,
20__. The term of the Option shall begin on the Award Date and shall end on the
__ year anniversary of the Award Date, or such earlier date as set forth in 3
hereof or pursuant to the Plan (the “Option Term”). The Optionee expressly
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
provisions of the Plan. 2. Vesting Schedule. Subject to compliance with the
terms and conditions set forth herein and in the Plan, the Optionee may exercise
the Option during the Option Term to the extent the Option has vested. The
Option shall vest pursuant to the following schedule, subject to the Optionee’s
Continuous Service through the applicable vesting date:_______________. Section
14.6 of the Plan (or a successor provision) shall apply in the event of a Change
in Control, and for purposes of such section, the term “cause” shall have the
meaning set forth in Section 3 below. 3. Termination of Continuous Service. A.
If, during the Option Term, the Optionee’s Continuous Service is terminated by
the Company by reason of the Optionee’s Disability, the Option shall remain
exercisable until the earlier of the last day of the Option Term and one year
after the date Continuous Service ends, to the extent the Option was vested on
the date Continuous Service ends. B. If, during the Option Term, the Optionee’s
Continuous Service ends by reason of death, or the Optionee shall die while
entitled to exercise any of the Option pursuant to paragraph 3(A) or the second
sentence of paragraph 3(C), the executor or administrator of the estate of the
Optionee or the person or persons to whom the Option shall have been validly
transferred by the executor or administrator pursuant to will or the laws of
descent and distribution shall have the right, until the earlier of the last day
of the Option Term and one year after the date of death, to exercise the Option
to the extent that the Optionee was vested on the date of death. C. If, during
the Option Term, the Optionee terminates the Optionee’s Continuous Service for
reasons other than death, or Disability, or if the Company terminates the
Optionee’s Continuous Service without cause (as hereinafter defined), the
Option, to the extent vested on the date Continuous Service ends, shall continue
to be exercisable until the earlier of the last day of the Option Term and
ninety (90) days after the date Continuous Service ends. D. If, during the
Option Term, the Optionee’s Continuous Service is terminated for cause, the
Option, whether or not vested, shall be canceled automatically when the
Optionee’s Continuous Service ends. For purposes of the Option and Section 14.6
of the Plan (or a successor provision), “cause” shall mean cause as defined in
any employment agreement between the Optionee and the Company or any Subsidiary
or, in the absence of any such definition, means (i) the substantial and
continued failure of the Optionee to perform material duties reasonably required
of the Optionee by the Company or any Subsidiary or the Board (it being
understood that a failure to attain performance objectives shall not in and of
itself be treated as a failure to perform material duties for purpose of this
clause (i)) for a period of not less than thirty (30) consecutive days, provided
notice in writing from the Company or the Board, as applicable, is given to the
Optionee specifying in reasonable detail the circumstances constituting such
substantial and continued failure, (ii) conduct by the Optionee substantially
disloyal to the Company which conduct is identified in reasonable detail by
notice in writing from the Company or the Board, as applicable, and which
conduct, if susceptible of cure, is not cured by the Optionee within 30 days of
the Optionee’s receipt of such notice, (iii) any act of fraud, embezzlement or
misappropriation by the Optionee against the Company or any Subsidiary, (iv) the
conviction of the Optionee of a felony (or the equivalent under applicable 1



--------------------------------------------------------------------------------



 
[exhibit1017002.jpg]
law) or plea by the Optionee of guilty or “nolo contendere” to the charge of a
felony (or equivalent under applicable law), or (v) in the case of a Optionee
who is a director of the Company, removal of the Optionee from the Board for
cause under applicable law. The definition of “cause” herein shall not modify,
amend or otherwise affect the definition of “cause” in any employment or other
agreement with the Company or any Subsidiary. E. Automatically and immediately
upon expiration of any exercise period described in this Section 3, the Option
shall automatically be cancelled together with all of the Optionee’s rights
hereunder to the extent not previously exercised. Except as otherwise provided
in the Plan, an employment, severance or similar agreement, or as otherwise
determined by the Committee, all vesting with respect to the Option shall cease
when the Optionee’s Continuous Service ends and the Option, to the extent then
unvested, shall automatically and immediately be cancelled together with all of
the Optionee’s rights hereunder. 4. Method of Exercising Option. The Option may
be exercised in whole or in part, to the extent vested, in accordance with the
Plan and such policies and procedures as the Company may prescribe. Payment of
the exercise price may be made by any method specified in Section 7.1(d) (or a
successor provision) of the Plan, including by way of cashless net-exercise,
whereby the Company withholds from the Shares otherwise issuable upon exercise
of the Option, that number of Shares having a Fair Market Value on the date of
exercise equal to the aggregate exercise price due upon exercise.
Notwithstanding anything herein to the contrary, the Company shall not directly
or indirectly extend or maintain credit, or arrange for the extension of credit,
in the form of a personal loan to or for any director or executive officer of
the Company hereunder in violation of Section 402 of the Sarbanes-Oxley Act of
2002. 5. Tax Withholding. The Company or a Subsidiary thereof shall have the
right and power to deduct or withhold, or require the Optionee to remit in cash
or cash equivalents to the Company or any Subsidiary, all federal, state or
local or foreign taxes or other obligations required by law to be withheld with
respect thereto with respect to the Option. The Optionee may satisfy all or part
of such withholding requirement (provided that such amount, consistent with
Accounting Standards Codification 718 as amended from time to time, shall not be
in excess of the maximum statutory federal, state and local withholding
requirements) by tendering previously-owned Shares or by having the Company
withhold Shares that would otherwise be issued upon exercise of the Option. 6.
Successors. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Option may be transferred by will or by the laws of descent and
distribution, the word “Optionee” shall be deemed to include such person or
persons. 7. Non-Transferability. The Option is not transferable by the Optionee
other than by will or the laws of descent and distribution and are exercisable
during the Optionee’s lifetime only by Optionee. No assignment or transfer of
the Option, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise (except by will or the laws of
descent and distribution), shall vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Option shall terminate and become of no further effect. 8. Non-Qualified Option.
The Option is not intended to be incentive stock options within the meaning of
Section 422 of the Code. 9. Binding Effect. Subject to Section 7 hereof, this
Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto. 10. Rights as Stockholder. The Optionee or a
transferee of the Option shall have no rights as a stockholder with respect to
any Share covered by the Option until Optionee shall have become the holder of
record of such Share, and no adjustment shall be made for ordinary dividends or
distributions or other rights in respect of such Share for which the record date
is prior to the date upon which Optionee shall become the holder of record
thereof. 11. No Right to Continuous Service. The establishment of the Plan and
the grant of the Option hereunder shall not be construed as granting to the
Optionee the right to Continuous Service, nor shall the Plan or this Agreement
be construed as limiting the right of the Company or any Subsidiary to terminate
the Optionee’s Continuous Service at any time for any reason whatsoever, with or
without cause. 12. No Liability. No member of the Committee or the Board shall
be personally liable by reason of any contract or other instrument executed by
such member or on his or her behalf in his or her capacity as a member of the
Committee or Board nor for any mistake of judgment made in good faith, and the
Company shall indemnify and hold harmless each member of the Committee, each
member of the Board and each other employee, officer or director of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan or this Option may be allocated or delegated, against any cost or
expense 2



--------------------------------------------------------------------------------



 
[exhibit1017003.jpg]
(including counsel fees) or liability (including any sum paid in settlement of a
claim) arising out of any act or omission to act in connection with the Plan or
this Option unless arising out of such person’s own fraud or bad faith;
provided, however, that approval of the Board shall be required for the payment
of any amount in settlement of a claim against any such person. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
certificate of incorporation or by-laws, as a matter of law, or otherwise, or
any power that the Company may have to indemnify them or hold them harmless. 13.
Headings. Headings are for the convenience of the parties and are not deemed to
be a part of this Agreement. 14. Plan and Compensation Recoupment Policy. The
terms of the Plan, a copy of which is provided with this Agreement, and the
Knoll, Inc. Compensation Recoupment Policy (the “Policy) which is made part of
this Agreement and incorporated herein by reference. In the event of any
conflict between the terms of the Plan and the terms of this Agreement or the
Policy, the terms of the Plan shall govern. 15. Nature of Award. In accepting
the Option, the Optionee acknowledges and agrees that: A. the Plan is
established voluntarily by the Company, it is discretionary in nature, and it
may be modified, amended, suspended or terminated by the Company at any time,
unless otherwise provided in the Plan and this Agreement; B. the Award is
voluntary and occasional and does not create any contractual or other right to
receive future awards of Options, or benefits in lieu of Options, even if
Options have been awarded repeatedly in the past; C. all decisions with respect
to future awards, if any, will be at the sole discretion of the Company; D. the
Optionee’s participation in the Plan is voluntary; E. the Option is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary; F. in the event that the Optionee is not an employee of the
Company or any Subsidiary, the Award and the Optionee’s participation in the
Plan will not be interpreted to form an employment or service contract or
relationship with the Company or any Subsidiary; G. the future value of the
underlying Shares is unknown and cannot be predicted with certainty; H. in
consideration of the Option, no claim or entitlement to compensation or damages
shall arise from termination of the Option or diminution in value of the Option
or Shares acquired upon exercise of the Option, resulting from termination of
the Optionee’s Continuous Service (for any reason whatsoever and whether or not
in breach of local labor laws) and in consideration of the grant of the Option,
the Optionee irrevocably releases the Company and any Subsidiary from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Optionee shall be deemed irrevocably to have waived his or her
right to pursue or seek remedy for any such claim or entitlement; I. in the
event of termination of the Optionee’s Continuous Service (whether or not in
breach of local labor laws), the Optionee’s right to receive Awards under the
Plan and to vest in such Awards, if any, will terminate effective as of the date
that the Optionee is no longer providing Continuous Services and will not be
extended by any notice period mandated under local law (e.g., providing services
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of the Optionee’s Continuous
Service (whether or not in breach of local labor laws), the Committee shall have
the exclusive discretion to determine when the Optionee is no longer providing
Continuous Services for purposes of this Option; J. the Company is not providing
any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Optionee’s participation in the Plan or the
Optionee’s acquisition or sale of the underlying Shares; and K. the Optionee is
hereby advised to consult with the Optionee’s own personal tax, legal and
financial advisers regarding the Optionee’s participation in the Plan before
taking any action related to the Plan. 3



--------------------------------------------------------------------------------



 
[exhibit1017004.jpg]
16. Data Privacy. A. The Optionee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Optionee’s personal data as described in this Agreement by and among, as
applicable, the Optionee’s employer, the Company and any Subsidiary for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan. B. The Optionee understands that the Company and the
Optionee’s employer may hold certain personal information about the Optionee,
including, but not limited to, the Optionee’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Options or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Optionee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”). C. The Optionee
understands that Data will be transferred to any third party assisting the
Company with the implementation, administration and management of the Plan. The
Optionee understands that the recipients of the Data may be located in the
Optionee’s country, or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Optionee’s country. The
Optionee understands that the Optionee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Optionee’s
local human resources representative. The Optionee authorizes the Company and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that the Optionee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Optionee’s local human resources representative. The Optionee understands,
however, that refusal or withdrawal of consent may affect the Optionee’s ability
to participate in the Plan. For more information on the consequences of the
Optionee’s refusal to consent or withdrawal of consent, the Optionee understands
that the Optionee may contact the Optionee’s local human resources
representative. 17. Language. If the Optionee has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by applicable law. 18. Section
409A. To the extent applicable, the provisions of this Agreement shall be
interpreted and construed in a manner intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended, the regulations issued thereunder
(“Section 409A”). The Company makes no representation that the Option will be
exempt from Section 409A and makes no undertaking to prevent Section 409A from
applying to the Option or to mitigate its effects on any deferrals or payments
made in respect of the Option. 19. Governing Law. This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
Delaware, United States of America, without reference to the principles of
conflicts of law thereof. The parties hereto agree that any action arising out
of or relating to this Agreement must be brought in the United States District
Court of Delaware. Alternatively, provided only that the United States District
Court for Delaware is deemed to lack subject-matter jurisdiction, the parties
consent and agree that any such matter provided for in this sub-paragraph shall
be brought in Delaware State court. All parties hereto expressly agree and
consent to the exclusive jurisdiction of the Delaware courts (i.e., Delaware
Federal and Delaware State Courts, respectively). 4



--------------------------------------------------------------------------------



 
[exhibit1017005.jpg]
Effective as of the day and year first written above. KNOLL, INC. By: Name:
Title: OPTIONEE: Name: 5



--------------------------------------------------------------------------------



 